Citation Nr: 0109673	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  97-16 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to the assignment of a higher disability 
rating for service-connected lumbosacral strain, currently 
rated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected anterolateral instability with anterior 
cruciate ruptures, medial meniscus tear, right knee, 
currently rated as 20 percent disabling.

3.  Entitlement to assignment of a higher disability rating 
service-connected degenerative joint disease, right knee, 
currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1978 to May 
1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January 1997 and May 1997 rating 
decisions rendered by the Lincoln, Nebraska, Regional Office 
(RO) of the Department of Veteran Affairs (VA).  These 
matters were previously before the Board and were remanded to 
the RO in April 1998 for additional development.

By rating decision in March 1999, the RO granted service 
connection for degenerative arthritis of the right knee and 
assigned a separate 10 percent rating for that right knee 
disability in addition to the existing 20 percent rating for 
right knee disability manifested by instability.  See 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  Under such 
circumstances, the Board views the arthritis of the right 
knee disability to also be in appellate status by virtue of 
the fact that such disability was implicitly contemplated in 
the original appeal for an increased rating for right knee 
disability.  


REMAND

Review of the record upon return of the claims files to the 
Board reveals that additional medical examinations were 
accomplished by the RO pursuant to the prior remand.  
However, the Board must agree with the representative's 
contention that the examinations are inadequate for rating 
purposes.  In this regard, it is unclear whether range of 
motion testing for the right knee was properly accomplished 
and reported, to include with reference to additional 
functional loss due to pain, incoordination, weakened 
movement and fatigue.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2000); DeLuca v Brown, 8 Vet.App. 202 (1995).  Moreover, the 
report of recent examination of the right knee does not 
appear to offer any findings as to recurrent subluxation or 
lateral instability as necessary to properly rate the 
disability under Diagnostic Code 5257.  

With regard to the low back disability, range of motion 
testing does appear to be reported with reference to pain.  
However, it does not appear that the veteran and his 
representative responded to the RO's request for executed 
release forms so that the RO could requested private records 
from a chiropractor who the veteran has reported as one of 
his medical care providers.  Moreover, as was noted in the 
June 1998 and July 2000 VA spine examination reports, the 
veteran apparently continued to receive regular chiropractic 
care in the second half of 1997 into 1998, and in December 
1999 and January 2000.  In view of the need for further 
action with regard to the right knee, the Board believes 
further efforts to ensure that all pertinent evidence is 
obtained and reviewed in connection with the veteran's appeal 
on the back issue as well.  

Additionally, the Board notes that On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation includes certain notice/assistance provisions.  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  While it appears that the 
RO has already taken numerous steps to develop the claims, in 
view of the need for additional medical examinations, review 
of the claims file to ensure compliance with all requirements 
of the Veterans Claims Assistance Act of 2000.  

The Board also notes that by rating decision in August 2000, 
the RO denied a claim of entitlement to a compensable 
disability rating for a fracture of the right 5th metatarsal.  
A notice of disagreement was received in December 2000, but 
it does not appear that the RO rendered a statement of the 
case.  Appropriate action to comply with 38 C.F.R. § 19.26 is 
therefore necessary.  Although the Board in the past has 
referred such matters to the RO for appropriate action, the 
United States Court of Appeals for Veterans Claims (Court) 
has now made it clear that the proper course of action is to 
remand the matter to the RO.  Manlincon v. West, 12, Vet.App. 
238 (1999).

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26 (2000), 
including issuance of a statement of the 
case, in respond to the December 2000 
notice of disagreement which initiated an 
appeal from the August 2000 rating 
decision which denied entitlement to a 
compensable disability rating for 
fracture of the right 5th metatarsal.  
The veteran and his representative should 
be informed of the need to file a timely 
substantive appeal if the veteran wishes 
to complete an appeal on this issue. 

2.  The RO should review the record and 
take appropriate action to ensure 
compliance with the assistance/notice 
provisions of the Veterans Claims 
Assistance Act of 2000.  The RO's actions 
in this regard should include appropriate 
steps to obtain any pertinent VA and 
private medical records which are not 
already in the claims file.  The RO's 
efforts should specifically include 
action to contact the veteran and his 
representative and request the names, 
addresses, and approximate dates of 
treatment of all chiropractic care 
providers who treated him for his low 
back disability and right knee 
disability, including chiropractic 
treatment care as reported at the time of 
his May 1997 and July 2000 examinations.  
Appropriate follow-up action should be 
accomplished. 

3.  The veteran should be scheduled for 
special VA examinations of the 
lumbosacral spine and right knee to 
ascertain the severity of the service-
connected disabilities.  It is imperative 
that the claims files be made available 
to and be reviewed by the examiners in 
connection with the examinations.  Any 
indicated special studies and tests 
should be accomplished.  All clinical and 
special test findings should be reported.  
It is imperative that the examination 
reports clearly set forth all ranges of 
motion of the low back and right knee, to 
include specific reference, in degrees, 
to the point at which pain is elicited 
during such range of motion testing.  Any 
evidence of additional functional loss 
due to fatigue, weakened movement and 
incoordination should also be reported.  
The right knee examiner should also 
specifically report whether there is 
recurrent subluxation or lateral 
instability and, if so, whether it is 
slight, moderate or severe.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether higher disability 
evaluations are warranted.  The veteran 
and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond. 

After completion of the above, the case should be returned to 
the Board for appellate review of all issues properly in 
appellate status.  The purpose of this remand is to ensure a 
complete and adequate record for appellate review.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).





 

